AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations

 

 

 

 

 

Sheet 1
UNITED STATES DISTRICT COURT
Western District of Arkansas
UNITED STATES OF AMERICA Judgment in a Criminal Case
Vv. (For Revocation of Probation or Supervised Release)
JAMES RAY KING Case No. 5:14CR50034-001
USM No. 12252-010
Joe Alfaro
THE DEFENDANT: Defendant’s Attorney

 

Violations No. 1, 2, 3, 4, 6, 7, 8,
10, & 11

[J was found in violation of condition(s) count(s) [after denial of guilt.
The defendant is adjudicated guilty of these violations:

XX] admitted guilt to violations: of the term of supervision.

 

 

 

Violation Number Nature of Violation Violation Ended

1 Mandatory Condition: New Law Violation September 24, 2018
2 Mandatory Condition: New Law Violation October 20, 2018

3 Mandatory Condition: New Law Violation November 27, 2018
4 Mandatory Condition: New Law Violation December 2, 2018
6 Mandatory Condition: New Law Violation January 6, 2019

ai Mandatory Condition: Drug Use February 28, 2019
8 Mandatory Condition: New Law Violation March 14, 2019

10 Mandatory Condition: New Law Violation April 27, 2019

11 Mandatory Condition: New Law Violation May 6, 2019

The defendant is sentenced as provided in pages 2 through falof this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984. :

 

X The defendant has not violated violation(s); |#5 and #9 7 and is discharged as to such violation(s) condition.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.

 

Last Four Digits of Defendant’s Soc. Sec. No.: [6063

Defendant’s Year of Birth: 1957

 

 

City and State of Defendant’s Residence:
| Springdale, Arkansas

 

   

ame and Title of aie

we 17 214

“Datel

 
AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations

Sheet 2— Imprisonment

 

Judgment — Page of
DEFENDANT: — JAMES RAY KING
CASE NUMBER: — 5:14CR50034-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total

term of: Eleven (11) months, with credit for time served since May 8, 2019. There is no term of supervised release to
follow.

[.] The court makes the following recommendations to the Bureau of Prisons:

XX] The defendant is remanded to the custody of the United States Marshal.

(1 The defendant shall surrender to the United States Marshal for this district:

 

 

LI at DOam Opm. on

[1 as notified by the United States Marshal.

 

 

 

 

 

 

[] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
C1 before 2 p.m. on | |.
(1 as notified by the United States Marshal.
(1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RETURN
Lhave executed this judgment as follows:
Defendant delivered on | } to} | |
at | | with a certified copy of this judgment.
UNITED STATES MARSHAL
By | |

 

DEPUTY UNITED STATES MARSHAL

 

 
AO 245D (Rev. 11/16) | Judgment in a Criminal Case for Revocations
Sheet 5 — Criminal Monetary Penalties

Judgment — Page of
DEFENDANT: JAMES RAY KING
CASE NUMBER: — 5:14CR50034-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ -0- $ -0- $ $834.00* $ -0-
(*remaining balance)

[J The determination of restitution is deferred until ff. a An Amended Judgment in a Criminal Case (AO 245C) will
be entered after such determination.

L] The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

[1 Restitution amount ordered pursuant to plea agreement $ > =]

[] The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

{ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

J the interest requirement is waived for the & fine [] restitution.
(1 the interest requirement for the 1] fine C1 restitution is modified as follows:
Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.

 
AO 245D (Rev. 11/16) | Judgment in a Criminal Case for Revocations
Sheet 6 — Schedule of Payments

 

Judgment — Page of

DEFENDANT: JAMES RAY KING
CASE NUMBER: 3:14CR50034-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A W& Lumpsum payment of $ | 834.00 due immediately, balance due

1 not later than | | or
XX] inaccordancewith LJ C, OF D, OJ E,or & F below); or

 

B (J Payment to begin immediately (may be combined with (CIC, OOD,or (LIF below); or

(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

C © _Payment in equal [ | (e.g., weekly, 7 ae = installments of $ ti over a period of
D (1 Payment in equal | | (e.g., weekly, a ee installments of $ a over a period of

(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to
term of supervision; or

E () Payment during the term of supervised release will commence within = | (e.g., 30 or 60 days) after release
from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay.

F & Special instructions regarding the payment of criminal monetary penalties:

If not paid immediately, any unpaid financial penalty imposed shall be paid during the period of imprisonment at a rate of
up to 50% of the defendant’s available funds, in accordance with the Inmate Financial Responsibility Program. During
residential reentry placement, payments will be 10% of the defendant’s gross monthly income.

Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment
of criminal monetary penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments
made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

01 Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Joint and Several Amount and
corresponding payee, if appropriate.

(= The defendant shall pay the cost of prosecution.
(= The defendant shall pay the following court cost(s):

(_sThe defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 
